Name: Commission Regulation (EEC) No 419/80 of 21 February 1980 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 2 . 80 Official Journal of the European Communities No L 48/27 COMMISSION REGULATION (EEC) No 419/80 of 21 February 1980 fixing the amount of the subsidy on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, mining world market prices for oil seeds and fixing the frontier crossing point (5 ) fixed the said crossing point at Rotterdam ; whereas Article 1 of that Regula ­ tion provides that when the world market price is being determined account should be taken of all offers on the world market known to the Commission and of quotations on those exchanges which are signif ­ icant for international trade ; whereas Article 2 of Commission Regulation No 225/67/EEC of 28 June 1967 on detailed rules for determining the world market price for oil seeds (6), as last amended by Regu ­ lation (EEC) No 1393/79 (7), provides that offers and quotations which do not relate to shipments to be effected within 30 days following the date on which the world market price is determined should be disre ­ garded ; whereas offers and quotations which the Commission believes, in view of general price move ­ ments or information available to it, not to be repre ­ sentative of the real trend of the market must also be disregarded ; whereas offers and quotations relating to quantities of less than 500 tonnes and offers relating to seed of a quality other than that normally accep ­ table on the world market must also be disregarded ; Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 590/79 (2), and in particular Article 27 (4) thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 27 of Regulation No 136/66/EEC provides that a subsidy should be granted in respect of oil seeds harvested and processed within the Commu ­ nity when the target price for a species of seed is higher than the price on the world market ; whereas these provisions at present apply only in respect of colza, rape and sunflower seeds ; Whereas the subsidy on oil seeds should, theoretically, be equal to the difference between those two prices ; Whereas Article 3 of Regulation No 225/67/EEC provides that of the offers and quotations taken into consideration , those for delivery c and f should be increased by 0-2 % ; whereas offers and quotations for delivery fas , fob or otherwise should be increased, as appropriate, by loading, transport and insurance costs from the point of shipment or loading to the frontier crossing point ; whereas cif offers and quotations for frontier crossing points other than Rotterdam should be adjusted to allow for the difference in transport and insurance costs as compared with a product delivered cif Rotterdam ; whereas the Commission should take account only of the loading, transport and insurance costs which to its knowledge are the lowest ; whereas, finally, offers and quotations for delivery cif Rotterdam should be increased by 0-20 unit of account ; Whereas the target price and the monthly increases in the target price for oil seeds for the 1979/80 marketing year were fixed by Regulations (EEC) No 1294/79 (3) and (EEC) No 1295/79 (4) ; whereas Article 29 of Regulation No 136/66/EEC provides that the world market price, calculated for a Community fron ­ tier crossing point, is to be determined on the basis of the most favourable purchasing opportunities, quota ­ tions being adjusted where necessary to take account of quotations for competing products ; Whereas Article 4 of Council Regulation No 115/ 67/EEC of 6 June 1967 laying down criteria for deter ­ Whereas Article 5 of Regulation No 115/67/EEC provides that the world market price should be deter ­ mined for seed of the standard quality for which the target price has been fixed, delivered in bulk ; ( ») OJ No 172, 30 . 9 . 1966, p. 3025/66 . (5 ) OJ No 111 , 10 . 6 . 1967, p. 2196/67. (') OJ No 136, 30 . 6 . 1967, p . 2919/67. (2) OJ No L 78, 30 . 3 . 1979, p. 1 . (3 ) OJ No L 162, 30 . 6. 1979, p. 13 . 4) OJ No L 162, 30 . 6 . 1979, p. 14 . O OJ No L 167, 5 . 7 . 1979, p. 21 . No L 48/28 Official Journal of the European Communities 22. 2 . 80 Whereas Article 3 of Regulation No 225/67/EEC provides that offers and quotations relating to products presented otherwise than in bulk should be adjusted by deducting the additional value resulting from that presentation ; whereas offers and quotations relating to a quality other than the standard quality for which the target price was fixed should be adjusted on the basis of the coefficients of equivalence shown in the Annex to that Regulation ; whereas, in the case of offers on the world market for qualities of colza and rape seed other than those listed in that Annex, coefficients of equivalence derived from those listed in that Annex may, pursuant to Article 4 of Regula ­ tion No 225/67/EEC, be applied ; whereas, when derived coefficients are being calculated, account must be taken of the differences between prices for the qual ­ ities of seed in question and prices for the qualities listed in that Annex, and of the characteristics of these various seeds ; Whereas Article 2 of Regulation No 115/67/EEC provides that, where no offer or quotation can be used as a basis for determining the world market price, that price should be determined on the basis of the value of the average quantities of oil and oil cake resulting from the processing of 100 kilograms of seed within the Community less an amount corresponding to the cost of processing these seeds into oil and oil cake ; whereas the quantities and costs to be taken into consideration for the purposes of the calculation are fixed in Article 5 of Regulation No 225/67/EEC ; whereas the value of those quantities should be deter ­ mined in accordance with Article 6 of that Regula ­ tion ;  the difference between the price of 100 kilograms of colza, rape or sunflower seeds, plus processing costs, and the total of the prices of the quantities of oil and oil cake resulting from the processing of the type of seed in question , and  the difference between the price of 100 kilograms of one or more other seeds, plus processing costs, and the total of the prices of the quantities of oil and oil cake resulting from the processing of these seeds ; Whereas the factors to be taken into consideration for the purpose of determining that margin are defined in Article 8 of Regulation No 225/67/EEC ; whereas no adjustment should be made where the margin is found to be less than 0-50 unit of account ; whereas Article 6 (2) of Regulation No 115/67/EEC provides that, when the amount of the adjustment is being determined, account should be taken of the incidence of the margin in question on marketing operations of Community traders and on the disposal of the various types of seed on the world market ; Whereas Council Regulation (EEC) No 2114/71 of 28 September 1971 on the subsidy for oil seeds ('), as amended by Regulation (EEC) No 851 /78 (2), laid down rules for granting the subsidy on oil seeds ; whereas, under that Regulation, where the subsidy to be granted is fixed in advance, the amount of such subsidy must be equal to the amount applicable on the day on which the application for advance fixing was lodged, adjusted by the difference between the target price valid on that day and the target price valid on the day on which the seeds are placed under control at an oil mill and, where appropriate, a correc ­ tive amount ; whereas Article 36 of Commission Regu ­ lation (EEC) No 1204/72 of 7 June 1972 laying down detailed rules for the application of the subsidy system for oil seeds (3), as last amended by Regulation (EEC) No 333/80 (4), provides that such adjustment should involve increasing or reducing the amount of subsidy applicable on the day on which the application was lodged by the difference between the target price valid during the month during which the seeds were placed under control at an oil mill and the target price valid on the day on which the application was lodged ; Whereas Article 38 of Regulation (EEC) No 1204/72 provides that the corrective amount must be equal to the difference between the world market price for colza, rape and sunflower seeds and the forward price for those seeds valid for a shipment effected during the month in which the seeds were placed under control at an oil mill , those prices being determined in accordance with Articles 1 , 4 and 5 of Regulation Whereas Article 3 of Regulation No 115/67/EEC provides that, where no offer or quotation can be used as a basis for determining the world market price and where it is, moreover, impossible to establish the value of the oil or oil cake processed from such seed, the world market price should be determined on the basis of the most recent known value for oil or oil cake, adjusted to take account of the trend of world prices for competing products by applying to that value the rules set out in Article 2 of Regulation No 115/ 67/EEC ; whereas Article 7 of Regulation No 225/ 67/EEC defines competing products as those oils or oil cakes, as the case may be, which appear to have been offered in the largest quantities on the world market during the period under consideration ; Whereas Article 6 ( 1 ) of Regulation No 115/67/EEC provides that, when the world market price of a type of seed is being determined, the price used should be adjusted by an amount not exceeding the margin between : (&gt;) OJ No 1 222, 2 . 10 . 1971 , p. 2. (2 ) OJ No L 116, 28 . 4. 1978, p. 4. (} ) OJ No L 133, 10 . 6 . 1972, p . 1 . (4 ) OJ No L 37, 14 . 2 . 1980, p . 12. 22. 2. 80 Official Journal of the European Communities No L 48/29 1 1 5/67/EEC ; whereas, if no offer and no price can be used for such determination , the method of calcula ­ tion provided for in Article 38 of Regulation (EEC) No 1 204/72 should be used ; whereas the above-men ­ tioned difference may be adjusted pursuant to Article 39 of Regulation (EEC) No 1204/72, account being taken of prices for soya seeds on the world market ; Whereas the subsidy should be fixed whenever the market situation makes it necessary and in such a way as to ensure its being applied at least once a week ; whereas the subsidy may be altered whenever it becomes obvious that such alteration is necessary ; Whereas, if the subsidy system is to operate normally, subsidies should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2-25 % , a rate of exchange based on their effective parity ;  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in relation to the Community currencies referred to in the previous indent ; Whereas in the absence of the indicative price for the 1980/81 marketing year for colza and rape seed, in case of pre-fixation for the month of July 1980, the amount of subsidy on these products has been obtain ­ able only on the basis of the indicative price for the month of July 1979 ; whereas this amount may, there ­ fore, be applied on a temporary basis and should be confirmed or replaced when the indicative price for the 1980/81 marketing year is known ; Whereas it follows from applying these provisions to the offers and quotations known to the Commission that the subsidy on colza, rape and sunflower seeds should be as set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC shall be as set out in the Annex hereto. 2. The amount of the subsidy for the month of July 1980 will , however, for colza and rape seed, be confirmed or replaced as from 22 February 1980 to take into account the indicative price which is fixed for these products for the 1980/81 marketing year. Article 2 This Regulation shall enter into force on 22 February 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 February 1980 . For the Commission Finn GUNDELACH Vice-President No L 48/30 Official Journal of the European Communities 22. 2 . 80 ANNEX to the Commission Regulation of 21 February 1980 fixing the amount of the subsidy on oil seeds (ECU / 100 kg) CCT heading No Description Subsidy ex 12.01 ex 12.01 Colza and rape seed Sunflower seed 18-251 19-577 (ECU / 100 kg) CCT heading No Description Subsidy in the case of advance fixing for the month of February 1980 March 1980 April 1 980 May 1980 June 1980 July 1980 ex 12.01 ex 12.01 Colza and rape seed Sunflower seed 18-251 19-577 18-632 20-022 18-632 21-936 18-632 21-936 18139 ¢ 15-542 (') ( l ) Subject to confirmation .